
	
		II
		112th CONGRESS
		2d Session
		S. 3091
		IN THE SENATE OF THE UNITED STATES
		
			May 10, 2012
			Mrs. Hagan introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To extend the temporary reduction of duty on viscose
		  rayon staple fibers having a decitex of less than 5.0.
	
	
		1.Viscose rayon staple fibers
			 having a decitex of less than 5.0
			(a)In
			 generalHeading 9902.55.04 of the Harmonized Tariff Schedule of
			 the United States (relating to viscose rayon staple fibers having a decitex of
			 less than 5.0) is amended by striking the date in the effective period column
			 and inserting 12/31/2015.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
